Title: John Wayles Eppes to Thomas Jefferson, 10 December 1809
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            
              Dear Sir,
               
                     Washington 
                     Decr 10. 1809.
            
            I have been looking with great anxiety for some time for a letter from you—My own situation has been such that I have not had a moment to devote to any purpose—You left me almost on the bed of sickness—So soon as I was able to perform the journey I went with Mrs Eppes to Carolina and my Journey was so long delayed that I did not return to Eppington until the 20th of November—On the 21st my sister was married & on the 22d I set out for Washington—This delay
			 rendered it impossible for me to come by Monticello for my little boy as I had intended & I shall now be compelled to be seperated from him until the rising of Congress —It is the first time I have ever been seperated from him and except indirectly
			 through Mr Coles who met with him at Monticello I have not heard from him since he was committed to your care—I need not express to you my sensibility on this subject—From you alone I can expect to hear of his welfare
			 while at Monticello—I could almost reproach you with unkindness, but that the various proofs of affection I have received from you are too deeply
			 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  engraved on my heart to induce me for a moment to indulge fears that time or circumstances can destroy those ties by which I still
			 feel I am bound to you—Multiplied as have been the evils and misfortunes to which I have been subjected, nothing I am certain could reconcile me to this, but a thorough conviction that by
			 imprudent
			 or improper conduct I had forfeited my claims—
            Our situation here is extremely difficult—Every step taken since the removal of the Embargo has plunged us still deeper into disgrace & difficulty—To use the remarkable words of Mr Pinkney in speaking of the removal of the Embargo, “It would be endless to enumerate the evils which will cling to us in this new career of vassalage and meanness & tedious to pursue our
			 backward course to the extinction of that very trade to which we have sacrificed every thing else”—
            The non intercourse law in its present form cannot be inforced—at the last session of Congress all the provisions necessary for inforcing it against Great Britain were repealed, on the presumption that the arrangement entered into by Erskine would be ratified & that the law would be continued only as to France—Most of the provisions repealed were part of what was termed the forcing law, which was so obnoxious to the Eastern people—To add these provisions to it now would be impossible as there is a decided majority against them—To continue the law without these provisions is useless as our own merchants are now in the daily habit of insuring against the penalties of our own law at 10 pr cent—On this subject I have heard but one opinion—Even the members of the cabinet with whom I have conversed consider the non intercourse system as useless and calculated only to increase the want of morality so strongly manifested heretofore by the mercantile class—
            Much is said about a substitute for the non intercourse system—among those immediately around the Government & probably possessed of its confidence. It is proposed to exclude all British & French vessels both public and private—To substitute for the exclusion of goods a high discriminating duty—I find however all the mercantile part of Congress opposed to this system—The exclusion of the vessels they say would be retaliated by Great-Britain and France & increasing the duties would produce smugling—Some talk as heretofore of strong measures and among them Mr Giles—The same difficulties however which hampered & finally distracted and divided the 10th Congress still exist—To fight both powers is considered mere Quixotism—To select either power while the decrees of both remain in force neither politic or just—How
			 far the recent correspondence and the total failure to adjust our differences may induce a selection 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  of our real enemy Great-Britain it is impossible at present to say—
                  No measure has yet
			 been brought forward from which an estimate can be formed of the temper of Congress except Mr Giles’s resolution on the subject of Jacksons correspondence—This
			 has passed to a third reading with a great vote in the Senate 20 to 4—Pickering, Hillhouse, Loyd & Goodrich compose the four worthies—
             
		  as I know you are in the habit of preserving the public Documents I forward by this opportunity a pamphlet containing the Message & Documents—
            
              With every sentiment of respect & Sincere regard I am yours &c
              
                  Jno: W: Eppes
            
          
          
            
                  P.S. You were kind enough to promise me your opinion given as a member of Genl Washingtons cabinet on the Bank—I will take particular care of it & return it without delay—
          
        